Citation Nr: 0305020	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  02-00 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for tinea 
cruris and pedis.

[The issue of entitlement to service connection for Post-
traumatic Stress Disorder (PTSD) will be the subject of a 
later Board of Veterans' Appeals (Board) decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

William Donnelly


INTRODUCTION

The appellant is a veteran who had active service from March 
1970 to September 1973.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a May 2001 rating 
decision by the Roanoke, Virginia, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The veteran 
testified at an August 2002 hearing before the undersigned at 
the RO.

[The Board is undertaking additional development on the issue 
of service connection PTSD based on de novo review, pursuant 
to 38 C.F.R. § 19.9(a)(2).  When it is completed, the Board 
will provide notice of the development as required by 
38 C.F.R. § 20.903.  After giving the notice and reviewing 
any response to the notice, the Board will prepare a separate 
decision addressing that issue.]


FINDING OF FACT

On August 23, 2002, prior to the promulgation of a decision 
in the appeal, the appellant requested a withdrawal of his 
appeal for an increased rating for tinea cruris and pedis; 
the oral request was reduced to writing in the form of a 
transcript.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. §  7105 (d)(5) (West 
2002); 38 C.F.R. §  20.204(b)(c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c).  Here, the veteran expressly stated 
his desire to withdraw his appeal regarding an increased 
rating for tinea cruris and pedis.  This request was reduced 
to writing in the transcript of the veteran's August 23, 2002 
Travel Board hearing.  Accordingly, the appeal is dismissed 
without prejudice.


ORDER

The appeal for an increased rating for tinea cruris and pedis 
is dismissed.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

